DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The terminal disclaimer filed on May 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,292,409, U.S. Patent No. 10,506,822 and any patent granted on U.S. Application No. 16/003833 and U.S. Application No. 16/339831 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
As such, the obviousness-type double patenting rejections have been withdrawn.
In view of the amendment to the drawings, the objection to the drawings has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  Claims 17, 18, 19, 20, 31-34 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kizawa et al. (JP 2012-192970 cited on IDS) in view of Bernacchi (US 4764386 cited on IDS).
Regarding claim 17, Kizawa teaches a method for processing protein pieces, the method comprising: placing uncooked protein pieces in pouches (see at least, paragraph 62); depositing a batter (see paragraph 48: which teaches a batter in view of the combination of the powdered and liquid components and adjusting the water content ) in the cooking pouches before or after placing the uncooked protein pieces in the cooking pouches.  In this regard, Kizawa teaches both the protein pieces and the batter within a pouch and thus reads on either time of depositing; 
Kizawa teaches sealing the pouch (see paragraph 50, “sealing method using an adhesive”).
Claim 17 differs in specifically reciting the batter made from flour containing gluten.
However, Kizawa does teach that the batter can comprise wheat flour (see paragraph 47).  Wheat flour as taught by Kizawa can be construed as comprising gluten.  Additionally, Bernacchi further teaches batter coating foods (see the abstract - “fat fried coated comestibles”) where the batter coating can be a wheat flour that can 
To thus modify Kizawa and to use to use high-gluten wheat flour in the batter, would thus have been obvious to one having ordinary skill in the art for providing the requisite organoleptic properties to the cooked product as well as requisite adhesion.
Further regarding claim 17, Kizawa teaches completely cooking the battered uncooked protein pieces, while in the sealed pouches (see paragraph 73, 75).  
Regarding the limitation of, “at a temperature and time to completely cook the protein pieces and below that which would harden the batter, whereby the batter is sufficiently tacky such that breading can adhere thereto,” Kizawa teaches a sticky surface coating (see paragraph 73 - “less sticky”, paragraph 75) which is seen to be “sufficiently tacky” such that breading can adhere thereto.  Because the batter remains sticky, it is seen that Kizawa teaches a cooking process where the temperature and time would be below that which would have hardened the batter.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Kizawa et al. (JP 2012-192970) as the primary reference, and in further view of Knight (US 3952110 cited on IDS) and Hays (US 20110305802).
Regarding claim 19, the claim differs from the combination applied to claim 17 in specifically reciting, “wherein depositing the batter includes depositing a first 
However, it is not seen that patentability can be predicated on the particular order of placing the batter into the pouch.  That is, since the prior art already teaches combining batter and uncooked protein pieces within a pouch so as to coat the protein pieces, the particular order of placing the batter into the pouch would have been prima facie obvious (see MPEP 2144.04(IV)(C)).  
In any case, it is noted that Knight also teaches adding a flour based coating into a bag that already has uncooked protein therein (see column 3, lines 13-20).  Hays also teaches depositing a protein into a bag comprising a batter into which a protein piece can be deposited for coating (see paragraph 21; paragraph 32 teaches a bag of batter into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  
To combine the above taught steps of first depositing batter and subsequent depositing of batter after the addition of the protein piece, would thus have been obvious to one having ordinary skill in the art, for the known purpose of ensuring that the entirety of the protein piece was coated.  Such a modification would have been obvious as both are known steps for performing the same purpose of coating the protein pieces, such that using the above teachings together for the same purpose of coating .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Kizawa et al. (JP 2012-192970) as the primary reference, and in further view of Hays (US 20110305802) and Bell (US 4504509).
Regarding claim 20, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of flour optionally mixed with spices resulting in coated uncooked protein pieces, prior to placing the protein pieces in cooking pouches.
This limitation reads on an additional coating separate from the batter coating.  However, it is noted that Hays further teaches that it has been notoriously conventional to pre-dust uncooked protein pieces with flour, prior to applying a batter there-to (see paragraph 34 - teaching a breading that can be a flour; paragraph 32 teaches a bag of breading into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  Bell further teaches that a pre-dust of flour can enhance adhesion of the batter coating (see column 7, lines 5-15),  
Modification of the combination to this include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.

Claims 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Kizawa as the primary reference, and in further view of Ducharme (US 3052545), Cooper (“How to Fry Frozen Chicken Legs”) and Jones (US 20060204628).
It is noted that the limitation “crust-freezing” as recited in claims 31 and 32 is not supported by the parent applications (15/462,484, 15/398,385) and provisional application 62/405,645).  The earliest supported filing date for this limitation is U.S. Application No. 16/003,933 filed June 8, 2018, of which this application is a CIP.
Regarding claim 31, the claim differs from the combination which relies on Kizawa as the primary reference in specifically reciting crust-freezing the uncooked protein pieces to a temperature and a depth to impart dimensional stability to the protein pieces.  Claim 32 differs in reciting, “the crust freezing occurs before the placing of the uncooked protein pieces in pouches.”  
Cooper evidences that it has been notoriously conventional to coat frozen protein pieces prior to cooking (see page 3-4 of 6, steps 2-4).  Ducharme further teaches applying a batter to frozen foods such as fish and chicken (column 4, lines 45-52; example 1) where the batter can be a wheat flour based batter (Column 2, lines 15-20) and where such freezing advantageously improves adhesion and cohesion compared to conventional batter mixes (column 1, lines 13-17).  While Cooper and Ducharme do not explicitly state “crust freezing” Jones evidences that crust freezing of uncooked meat can be advantageous for killing bacteria in a non-intrusive matter (see at least the abstract, paragraph 28, 30-35).  Therefore, as the art teaches applying batter to frozen uncooked protein and further teaches crust freezing for killing bacteria in a non-intrusive .


Claims 17 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyonta (“I tried to make deep-fried fried chicken with a plastic bag recipe” - English translation document cited on IDS of 2/19/2020) in view of Reutimann (US 5540944), Ducharme (US 3052545), Kizawa et al. (JP 2012-192970) and Bernacci (US 4764386).
Regarding claim 17, Pyonta teaches a method for processing protein pieces, the method comprising: placing uncooked protein pieces in pouches (see page 1, chicken thigh cut into bite-sized pieces; “into a plastic bag”); depositing a batter in the cooking pouches before or after placing the uncooked protein pieces in the cooking pouches (Pyonta teaches that flour and starch were added into the bag); 
Regarding the depositing of batter resulting in coated uncooked protein pieces, it is noted that there would have been some expectation of the flour and starch forming some type of batter with the moisture of the protein pieces.
Pyonta also teaches sealing the uncooked protein pieces in the pouches, thereby resulting in coated uncooked protein pieces (see the bottom of page 1, “Now, just deflate and boil” - this is seen to suggest removing the air, and the knots as taught by Pyonta is seen to suggest sealing the pouches).  
If it could have been construed that Pyonta’s knot was not a seal, then it is noted that Reutimann further evidences that it has been notoriously conventional to vacuum seal pouches comprising protein pieces having a coating thereon (column 15, lines 55-67).  Kizawa also evidences that it has been conventional to seal a pouch (paragraph 50, “sealing method using an adhesive”) comprising uncooked protein pieces (paragraph 46), coated with flour containing batter (see paragraph 47, “wheat flour”; paragraph 48, “the batter”; see also paragraph 62, 72-75).  
To modify Pyonta if necessary and to use another type of seal for the pouches would have been an obvious substitution of one conventional expedient for another, both recognized as providing a sealed and evacuated pouch with protein pieces therein. 
Regarding a batter made from flour containing gluten it is noted that Pyonta is not specific in this regard.  
However, Ducharme teaches applying a batter to protein pieces such as fish and chicken (column 4, lines 45-52; example 1) where the batter can be a cereal flour such as wheat flour (column 2, lines 15-20).  Ducharme teaches that applying such a coating to would have been advantageous for providing a degree of adhesion and cohesion that 
It is also noted that Pyonta is not seen to be limiting regarding the specific type of flour, other than “fry flour.”  
Since Pyonta already teaches a batter type coating on the uncooked protein pieces, to thus modify the Pyonta and to use a batter comprising high-gluten wheat flour to coat the uncooked protein pieces, would thus have been obvious to one having ordinary skill in the art for providing the requisite organoleptic properties to the cooked product.
Further regarding claim 17, Pyonta teaches completely cooking the battered uncooked protein pieces, while in the sealed pouches.  Regarding the limitation of, “at a temperature and time to completely cook the protein pieces and below that which would harden the batter, whereby the batter is sufficiently tacky such that breading can adhere thereto,” the combination is seen to teach cooking a coated food within a pouch.  
Regarding claim 33, as Pyonta teaches that the evacuated pouch is placed into water for cooking, this is seen to read on sous vide cooking the sealed battered uncooked protein pieces.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Pyonta as the primary reference, and in further view of Knight (US 3952110) and Hays (US 20110305802).
Regarding claim 19, the claim differs in specifically reciting, “wherein depositing the batter includes depositing a first preselected volume of the batter, wherein a first portion of the preselected volume of the batter is added to the pouches before the cooking pouches receive the uncooked protein pieces, and then a remaining portion of the preselected volume of the batter is added to the cooking pouches after the cooking pouches receive the uncooked protein pieces.” However, it is not seen that patentability can be predicated on the particular order of placing the batter into the pouch.  That is, since the prior art already teaches combining batter and uncooked protein pieces within a pouch so as to coat the protein pieces, the particular order of placing the batter into the pouch would have been prima facie obvious (see MPEP 2144.04(IV)(C)).  
In any case, it is noted that Knight also teaches adding a flour based coating into a bag that already has uncooked protein therein (see column 3, lines 13-20).  Hays also teaches depositing a protein into a bag comprising a batter into which a protein piece can be deposited for coating (see paragraph 21; paragraph 32 teaches a bag of batter into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  
To combine the above taught steps of first depositing batter and subsequent depositing of batter after the addition of the protein piece, would thus have been obvious to one having ordinary skill in the art, for the known purpose of ensuring that the entirety of the protein piece was coated.  Such a modification would have been .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Pyonta  as the primary reference, and in further view of Hays (US 20110305802) and Bell (US 4504509).
Regarding claim 20, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of flour optionally mixed with spices resulting in coated uncooked protein pieces, prior to placing the protein pieces in cooking pouches.
Additionally however, it is noted that Hays further teaches that it has been notoriously conventional to pre-dust uncooked protein pieces with flour, prior to applying a batter there-to (see paragraph 34 - teaching a breading that can be a flour; paragraph 32 teaches a bag of breading into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  Bell further teaches that a pre-dust of flour can enhance adhesion of the batter coating (see column 7, lines 5-15),  
Modification of the combination to this include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.

Claims 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Pyonta as the primary reference, and in further view of Cooper (“How to Fry Frozen Chicken Legs”) and Jones (US 20060204628).
It is noted that the limitation “crust-freezing” as recited in claims 31 and 32 is not supported by the parent applications (15/462,484, 15/398,385) and provisional application 62/405,645).  The earliest supported filing date for this limitation is U.S. Application No. 16/003,933 filed June 8, 2018, of which this application is a CIP.
Regarding claim 31, the claim differs from the combination which relies on Pyonta as the primary reference in specifically reciting crust-freezing the uncooked protein pieces to a temperature and a depth to impart dimensional stability to the protein pieces.  Claim 32 differs in reciting, “the crust freezing occurs before the placing of the uncooked protein pieces in pouches.”  
Cooper evidences that it has been notoriously conventional to coat frozen protein pieces prior to cooking (see page 3-4 of 6, steps 2-4).  Ducharme further teaches applying a batter to frozen foods such as fish and chicken (column 4, lines 45-52; example 1) where the batter can be a wheat flour based batter (Column 2, lines 15-20) and where such freezing advantageously improves adhesion and cohesion compared to conventional batter mixes (column 1, lines 13-17).  While Cooper and Ducharme do not explicitly state “crust freezing,” Jones evidences that crust freezing of uncooked meat can be advantageous for killing bacteria in a non-intrusive matter (see at least the abstract, paragraph 28, 30-35).  Therefore, as the art teaches applying batter to frozen uncooked protein and further teaches crust freezing for killing bacteria in a non-intrusive .

 
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 3952110).
Regarding claim 17, Knight teaches placing an uncooked protein piece into a pouch (see column 3, lines 13-15 - where a roast of pork is placed into a cooking bag).  Knight further teaches depositing a batter comprising flour containing gluten (such a wheat flour) (see column 3, lines 1-10).  By tying the cooking bag, Knight teaches sealing the uncooked protein pieces and resulting in a coated uncooked protein piece.  Regarding depositing the batter either before or after placing the uncooked protein pieces, Knight teaches depositing after placing a roast of pork therein.  
Claim 17 differs in specifically reciting a plurality of uncooked protein pieces.  Nonetheless, such a modification would have been an obvious matter of engineering 
Further regarding claim 17, it is noted that as the combination teaches a wheat flour based batter, which is within a sealed pouch and which forms a coating on the surface of the protein piece when cooked.  As the majority of the composition is wheat flour, salt and cornstarch and since the bag is not vented to release any moisture, it would have been obvious to one having ordinary skill in the art that there would have been a reasonable expectation of such a coating providing some degree of tack to allow for adhering breading thereto and therefore a temperature and time below which the batter would harden.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Knight (US 3952110) as the primary reference, and in further view of Hays (US 20110305802). 
Regarding claim 19, it is noted that Knight teaches adding the batter coating into a bag that already comprises the uncooked protein pieces.  This could be construed as addition of a remaining batter portion after the protein pieces have been placed into the pouch.  
While not specific in providing a first depositing step prior to addition of the protein pieces and a remaining batter addition step after the protein pieces have been placed into the pouch, Knight teaches any of a variety of steps for coating the protein pieces (see column 2, lines 43-47).  Additionally, Hays also teaches depositing a protein into a bag comprising a batter into which a protein piece can be deposited for coating 
To combine the above taught steps of first depositing batter and subsequent depositing of batter after the addition of the protein piece, would thus have been obvious to one having ordinary skill in the art, for the known purpose of ensuring that the entirety of the protein piece was coated.  Such a modification would have been obvious as both are known steps for performing the same purpose of coating the protein pieces, such that using the above teachings together for the same purpose of coating the protein pieces would have been obvious to one having ordinary skill in the art.(MPEP 2144.06(I)).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Knight (US 3952110) as the primary reference, and in further view of Hays (US 20110305802) and Bell (US 4504509).
Regarding claim 20, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of flour optionally mixed with spices resulting in coated uncooked protein pieces, prior to placing the protein pieces in cooking pouches.
It is noted however, that Hays further teaches that it has been notoriously conventional to pre-dust uncooked protein pieces with flour, prior to applying a batter 
Modification of the combination to thus include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.


Claims 17, 18 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Bertin (US 20150230501) in view of Doshi (“Whole Wheat Crepe Recipe with Herbed Vegetables”), Kizawa et al. (JP 2012-192970), Ducharme (US 3052545) and Bernacci (US 4764386).
Regarding claims 17 and 18, Bertin teaches a method of processing protein pieces, comprising placing protein pieces such as uncooked chicken (see paragraph 34 - “chicken” “uncooked”) into a container (see figure 1, item 10, 12 - package base), depositing a batter into the container (see paragraph 32 - “crepe dough”); sealing the uncooked protein pieces in the pouches resulting in coated uncooked protein pieces (see figure 1, item 18, vacuum sealing the package).  Bertin reads on placing the batter into the pouch prior to placing the protein pieces therein (see paragraph 32 and 34).  Bertin further teaches completely cooking the sealed, battered uncooked protein pieces (paragraph 42).  As Bertin teaches combinations of ingredients as the protein pieces (see paragraph 34), Bertin thus suggests a plurality of uncooked protein pieces.  
Regarding the container being a “pouch” and a sealed pouch, it is noted that while Bertin does not specifically state that the container is a “pouch” but as shown in figure 7 and as Bertin teaches vacuum sealing (paragraph 9, 10, 30, 34, 37, 39) using formed films/sheets (see paragraph 30-31, 36) this can be construed to be a pouch and where the use of a pouch is not seen to provide a patentable distinction over the prior art teachings.
Claims 17-18 differ from Bertin in specifically reciting a batter made from flour containing gluten.
However, it is noted that Bertin suggests crepe dough, which would have been known to one having ordinary skill in the art to mean crepe batter.  In this regard, Doshi evidences that crepe batter clearly comprises wheat flour (see page 2 of 4, whole wheat flour; steps 2-3 - mixed with water), which has been well known in the art to comprise gluten as further taught by Ducharme and Bernacci.  Specifically, Ducharme teaches applying a batter to protein pieces such as fish and chicken (column 4, lines 45-52; example 1) where the batter can be a cereal flour such as wheat flour (column 2, lines 15-20).  Ducharme teaches that applying such a coating to would have been advantageous for providing a degree of adhesion and cohesion that is far superior than conventional batter mixes (column 1, lines 13-17).   Wheat flour as taught by Ducharme can be construed as comprising gluten. 
Kizawa has also been relied on as already discussed above in the previous rejections above to teach batters (see paragraph 48 - “the batter”) which can comprise wheat flour (paragraph 47, 48, “wheat flour”) that has been placed into a pouch comprising uncooked protein pieces(paragraph 46, 50).  Additionally, Bernacchi further 
 Therefore, as Bertin already teaches crepe batter and as the art teaches crepe batter comprising gluten containing wheat flour, it would have been obvious to one having ordinary skill in the art to modify Bertin and to use wheat flour as an obvious matter of design based on known compositions of crepe batter, and because Ducharme and Bernacci evidence that wheat flour containing gluten can provide improved adhesion and organoleptic properties.
Regarding the cooking of the sealed, battered, uncooked protein pieces at a temperature and time to completely cook the protein pieces and below that which would harden the batter whereby the batter is sufficiently tacky after the cooking such that breading can adhere thereto, it is noted that Bertin teaches cooking the sealed package in a water bath at temperatures such as 71°C (see paragraph 44) or 73°C (paragraph 39) for achieving the requisite safe cooking temperature of the protein (see paragraph 48).  Kizawa further evidences that a sealed pouch comprising a batter coating an uncooked protein piece would have resulted in a degree of tackiness to the batter coating (see comparative example 3).  Therefore, and since Bertin teaches similar cooking temperatures as that recited in claim 18, there would have been a reasonable expectation that a flour containing gluten batter as taught by the above combination, 
Regarding claim 33, Bertin teaches that the cooking includes sous vide cooking (see paragraph 10, 27, 28, 42, 50).
Regarding claim 34, the combination as applied to claims 18 and 33 teach and suggest the process as recited in claim 34.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Bertin as the primary reference, and in further view of Knight (US 3952110) and Hays (US 20110305802).
Regarding claim 19, the claim differs in specifically reciting, “wherein depositing the batter includes depositing a first preselected volume of the batter, wherein a first portion of the preselected volume of the batter is added to the pouches before the cooking pouches receive the uncooked protein pieces, and then a remaining portion of the preselected volume of the batter is added to the cooking pouches after the cooking pouches receive the uncooked protein pieces.” However, it is not seen that patentability can be predicated on the particular order of placing the batter into the pouch.  That is, since the prior art already teaches combining batter and uncooked protein pieces within a pouch so as to coat the protein pieces, the particular order of placing the batter into the pouch would have been prima facie obvious (see MPEP 2144.04(IV)(C)).  
In any case, it is noted that Knight also teaches adding a flour based coating into a bag that already has uncooked protein therein (see column 3, lines 13-20).  Hays also 
To combine the above taught steps of first depositing batter and subsequent depositing of batter after the addition of the protein piece, would thus have been obvious to one having ordinary skill in the art, for the known purpose of ensuring that the entirety of the protein piece was coated.  Such a modification would have been obvious as both are known steps for performing the same purpose of coating the protein pieces, such that using the above teachings together for the same purpose of coating the protein pieces would have been obvious to one having ordinary skill in the art.(MPEP 2144.06(I)).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Bertin (US 20150230501) as the primary reference, and in further view of Hays (US 20110305802) and Bell (US 4504509).
Regarding claim 20, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of flour optionally mixed with spices resulting in coated uncooked protein pieces, prior to placing the protein pieces in cooking pouches.
Additionally however, it is noted that Hays further teaches that it has been notoriously conventional to pre-dust uncooked protein pieces with flour, prior to applying 
Modification of the combination to this include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.

Claims 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Bertin (US 20150230501) as the primary reference, and in further view of Cooper (“How to Fry Frozen Chicken Legs”) and Jones (US 20060204628).
Regarding claim 31, the claim differs from the combination which relies on  Bertin as the primary reference in specifically reciting crust-freezing the uncooked protein pieces to a temperature and a depth to impart dimensional stability to the protein pieces.  Claim 32 differs in reciting, “the crust freezing occurs before the placing of the uncooked protein pieces in pouches.”  
Cooper evidences that it has been notoriously conventional to coat frozen protein pieces prior to cooking.  Ducharme further teaches applying a batter to frozen foods such as fish and chicken (column 4, lines 45-52; example 1) where the batter can be a wheat flour based batter (Column 2, lines 15-20) and where such freezing advantageously improves adhesion and cohesion compared to conventional batter mixes (column 1, lines 13-17).  While Cooper and Ducharme do not explicitly state 
Therefore, as the art teaches applying batter to frozen uncooked protein and further teaches crust freezing for killing bacteria in a non-intrusive manner, to modify Bertin and to first crust-freeze the protein pieces and then add a batter to the pouch containing uncooked crust-frozen protein pieces would have been obvious to one having ordinary skill in the art, for the advantageous purposes of improving adhesion and cohesion of a batter and to kill bacteria in a non-intrusive matter.  Regarding claim 32, the combination teaches applying a batter to a frozen uncooked protein piece and the combination also teaches that the protein pieces are battered within the cooking pouch.  As such, it would have been obvious to one having ordinary skill in the art to first crust-freeze the protein pieces prior to applying a batter and thus placement within the pouches.

Response to Arguments
On page 7 of the response, Applicant urges that the object of the invention is to provide a process for cooking protein coated with a batter with the result that the protein is fully cooked but below the temperature and time that would result in the proteins in the gluten of the batter coagulating such that the batter hardens and breading will not adhere to it - which is provided by sous vide cooking.
It is initially noted, however, that claim 17 is not seen to specify that the particular cooking method is sous vide cooking and also does not recite that the cooking prevents 

On pages 7-8 of the response, Applicant urges temperatures above 90°C is too hot and will coagulate proteins in the batter coating thus preventing the batter from adhering breading to it.  Applicant also urges that Kizawa discloses that the process produces a finished food product that is ready for consumption out of the bag, and that the microwave time and power result in a chicken with a coating that has a crispy texture which thus means that the gluten proteins in the batter are coagulated and unable to accept breading.  Applicant also urges that Kizawa’s comparative example 1 uses the same cooking times and temperature such that the gluten would have coagulated preventing breading from being adhered there-to.
It is noted however that claim 17 does not recite any particular temperature or the specifics of the batter composition.  Even if the proteins where coagulated, the hardening of the batter would also appear to have been a function of the amount of gluten containing flour (and amount of gluten) compared to the remainder of the batter.  Regarding Kizawa, it is noted that the rejection relies on the comparative example, which recites that cooking in a sealed, non-venting bag results in the product being sticky (paragraph 75).  As such, it would have been reasonable to conclude that a sticky 

On page 9 of the response, regarding Kizawa and the rejection of claim 19, Applicant urges that the reference does not suggest cooking temperature and times that would be below that which would harden the batter.  Applicant also urges that Knight (375°F for 2 hours) and Bell (375°F for 40-45 minutes) use a temperature and time that would harden the batter; and Hayes does not disclose any particular cooking time and temperature. 
It is noted however, as discussed above, that there would have been a reasonable expectation that the batter as taught by the combination applied to claim 17 would have resulted in the batter being sticky and thus not hardened.  Knight, Bell and Hayes were further relied on to teach the particular steps of depositing batter into the pouches. 
On pages 9-10 of the response, Applicant urges that Pyonta’s teachings would coagulate the proteins in the coating and would be unable to accept breading and 
It is noted however, that there is still seen to be a reasonable expectation that Pyonta and the coating taught by the combination would have been tacky to some degree for adhesion of breading there-to and thus can be construed to be cooked at a time and temperature below which batter would harden.   Reutimann ‘944 was further relied on for teaching coated foods vacuum sealed within a pouch and Ducharme and Bernacchi ‘386 further evidence the use of gluten containing wheat flour and high gluten flour for the known purpose of providing adhesion and organoleptic properties.
On pages 10-11 of the response, regarding claim 19, Applicant urges that Hayes Knight and Hayes would not teach a batter that would be capable of having breading adhere to it.  
It is noted however that in this rejection, Hayes and Knight were not relied on for the particular cooking times or temperatures, but rather for the batter depositing steps. 
The remainder of Applicant’s remarks on pages 11-12 of the response have been addressed below in response to the Declaration filed May 25, 2021.
The obviousness-type double patenting rejections have been withdrawn, in view of the filing of the terminal disclaimer. 

The Declaration filed May 25, 2021 has been considered but is not seen to be sufficient to overcome the rejections as presented in this Office Action.
At pages 2-3, paragraphs 14-15 the Declaration states that for the batter to remain tacky, the batter must not be fully coagulated and if the cooking time and 
It is noted however, that neither the claims nor specification discuss that the batter must not be fully coagulated or that the cooking time and temperature is below that which will cause the protein in the batter to coagulate.  That is, at paragraph 32 on page 9, the last two lines of the specification discusses temperatures and times are selected to be below that which would harden the batter, but does not discuss that which would coagulate the protein in the batter.  Similarly, at paragraph 45, the specification discusses cook temperatures below that which would harden the high-gluten batter.  Therefore, the specification discusses cook times and temperatures and hardening in terms of the overall batter, but does not discuss the cook times and temperatures in terms of coagulating the protein in the flour constituent of the batter.  The particulars of the batter composition can also affect tackiness, such that proteins in the flour could harden while still allowing the batter to remain unhardened and tacky.  It is noted that the prior art teaches batter coatings of wheat flour comprising gluten with water.

At paragraph 19, the Declaration states that Kizawa does not state that the package is vacuum sealed; however, it is noted that this has not been recited in claims 17, 19, 20, 31 and 32 which are rejected in view of Kizawa.  

At paragraph 21, the Declaration states that because Kizawa discloses that the packaged coated food of comparative example 1 was cooked at a time and temperature similar to the examples at paragraphs 61-73 that produced a crispy texture, that the comparative example would also have resulted in coagulation of the proteins in the batter rendering breading incapable of adhering to the batter and/or adhering to the cooked food material.
This is not seen to be sufficient.  It is noted that at paragraphs 74-75, Kizawa is clear that without the venting of the cooking pouch within which is battered protein, that water was not able to evaporate and steam could not be released so there was excess water at the surface of the product and the finish was sticky.  By suggesting stickiness, it would have been obvious to one having ordinary skill in the art that some amount of breading would have been adherable there-to.  While it is acknowledged that there are elevated temperatures that can harden the batter, this would also be seen to have been a function of the particular amount of flour, gluten content and batter composition.  As the reference suggests that the coating is sticky, it would have been reasonable to conclude that the batter coating is not hardened and would have been able to adhere breading there-to.

At paragraph 23, the Declaration states that Knight’s disclosure of cooking a coated pork roast in an oven bag at 375°F for 120 minutes would have coagulated protein in the wheat flour and thus would have rendered breading unable to adhere to it.  
It is noted however, that this has not been supported by sufficient evidence.  Similar to above, it is noted that the claim does not provide any specificity as to cooking 

At paragraph 29-30, the Declaration states that the Pyonta recipe does not result in a consistent coating and chicken pieces in; and also resulted in the cooked pieces having insufficient coverage of the coating; however it is noted that the claim does not require any particular type of coating, but simply having uncooked protein pieces with a coating thereon.

At paragraphs 31-33, the Declaration discusses the Bernacchi references, and the Reutimann reference.  It is noted that the rejection only relies on Bernacchi ‘386 for the teaching that it has been conventional to use a wheat flour in a batter coating, where the wheat flour can have 14% protein (i.e. gluten).  Reutimann ‘741 as discussed at paragraph 33 has not been relied on.  Nonetheless, Reutimann (US 5540944) further evidences that it has been notoriously conventional to vacuum seal pouches comprising protein pieces having a coating thereon (column 15, lines 55-67).   


Appendix B of the Declaration providing results based on the Pyonta recipe is acknowledged and appreciated.  
It is noted however, that at pages 20-22, the results state that BEKSUL, NIPPIN and GOGI Brand coatings resulted in a product that was “very wet”, with an inconsistent, slimy coating, with insufficient coverage for commercial use, while being unable to support more robust or thicker breading systems, double-dipped systems.
It is noted however, that since the coatings resulted in a very wet, slimy coating, this is seen to suggest that there would have been some degree of tackiness to the final product.  Furthermore, the consistency of the coating, or being used commercially and with more robust or thicker breading systems is not seen to be found in the claims.  That is, the claimed process only requires the cooked product to have a degree of tackiness so that breading can be capable of being adhered thereto, but does not recite any particular consistency of the coating, or degree of coating.  It is also noted that the prior art teaches providing batter coatings what can cover the product to be coated.
Similarly, Appendix C is acknowledged and appreciated.  The results at pages 4-7 state that after frying the breaded product, the coating was not consistent, having small wet pockets of wet coating, poor coating adhesion, cannot provide a stable mechanical base for panko or other coating to stick consistently for commercial use, while losing excessive amounts of breading in fry oil.
It is noted however, that the claims do not recite a positive step of breading and frying the breaded product and also do not provide any specificity with respect to how the batter coats the product or how the breading coats the product.  The claims only require a batter coated onto the uncooked pieces, with some degree of tackiness to be able to have a breading adhered thereto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792